UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6028


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CECIL RAY, JR., a/k/a Esco,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:06-cr-00008-JPB-JKS-1)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cecil Ray, Jr., Appellant Pro Se.       Paul    Thomas Camilletti,
Thomas Oliver Mucklow, Assistant United         States Attorneys,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Cecil   Ray,   Jr.,   appeals   the   district   court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    United States v. Ray, No. 3:06-cr-00008-JPB-

JSK-1 (N.D.W.V. Nov. 30, 2011).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                   2